PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated April 19, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on January 27, 2006, appealing the Order on the appellant’s postconviction motion, rendered on December 22, 2005, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. RApp. P. 9.110(b).
DISMISSED.
BARFIELD, DAVIS, and PADOVANO, JJ., concur.